     Case 2:21-cv-00023-WHA-SRW Document 23 Filed 03/05/21 Page 1 of 3
               ► 1\1 THE 1.11\WD 5-1-ATEs D1sw coaRT-
               FOR TI-if tiltDDLE DLSTR‘q OF AL4B4IM
                           NoRTION DMSION
(3ENSMIN BECCG1AAR ORY/tNc7                                  701I MAR -5 A ID 31
#1680r,
                                                            OEBRA P. liACEIT, CLK
                                                            Ki.70 .E CiSTRiCT ALA

                                 CIVIL/ON IV, 2:,2_1-c\/-23-km--5Rt4

DR,TARR SIDDIR                 ))
                               '

      oefemdc145.

               MOTION i N LI Mai1\1_,


        COmeS        0644- ReasaAn B.Orli pco se)                             -10
 -RuLe. 13(.4.,Fed,Roes oPciVil PrOCeike OLAIGL -Kt:1S                  Covr-{:'s
  Order oF reboon 18,2021(Doc.?A atd,560E, cth lotiocos:
 s I. The-ForAtAt piedicate- cf C1640,45 oLsSeile(rt a occWifris
                                                                   cmpla\iirt1-
             la I crri ucthclve.devatoced. nnure eack year 5;ace-41,04)
       x     Cole
                ,  4+64cd of- 25clefend0445 tato msoirtii  ,/
                fo 011Cova-ito-Acmcd'aCEN5'Over -1V,22 year 5p.141,
      i'Avolvei_i itie.case,(flc4Pfief-cusd naves Pelso6 oF-14-fereV)
                                                                teAc-;cct1(
   2. ThiSliomaik-Ccon- broterecUrf plc4licfpAceple amjsi
                                                                            oitcd
                           141 44 Pla.4'0; cuteias Violakel Cota
                 ec{clit:IP"
                 cuitti-vc4- p1c4i$R- 5tpe,c6c otescci‘o kvw atout61-ede,
      defe;010-0+ at-w,t'l cc Afcciimer fmtgeffelveothtiti c'%e              -
       consHufloyict((des ((iDC-2.1),(rheCcur+ KoViatett a- Carl-&MA,'
       1451)(-+4°             Pla,Offf 041/te,Fociv1 Put'         oc--4-in,
       Orotgreot AftleAded- ConIPic6
   3, To covo, w;-tk,itite CcurcS actor °Ad, SfAIReself\-1-50c;igni--
Case 2:21-cv-00023-WHA-SRW Document 23 Filed 03/05/21 Page 2 of 3




   plea/Lincs. 140 crmfl mge,-1-4-t4e, rectiAsravie,16 oF 42_ Oa,5ed-oi
          tutg culotoplict;iiii;ef +o                   act:ims)(31a\AK-F w445:
   supple/404 fiAe,                               FestA 69:
            Mail calkan4               Lu'rti 00/1,4-6-) pini;de (\we
       f‘                    cowp        SicoetmeaS, ;,
       U)) oe,5; nArl                         Wice,(3OlAvi u0e,' 'joule Dce!,
                   1 Acmes R,presott4- Foti neeNviz3-71- Oc494i--
            otoe3 floE Curreil4(9 PÖSSeSSI tAAnaawl be_citscerici4osi
            Rrmiso\A0    2 54-0 meAccial Oe_ aiWor /I-DOC
             K's°41 103S ekt-  nfxictldsel;               da:d.,     BottocK)
                   UoTor Cocreu;oxcd eacmes

   4w-we, ReAs9 Ca/610a, Pia/ill-4. pcatiS                  -No
auff ctfitk
 l. Accei*-114e- PlevzOISI ok5 kee6a SuPpleme-A-Ica Foolc6I-
 20 Rey-fvei-t/e ow-tut -For pic4n-q -i-o ,       esuPploYievHcci
                                                   -
   _ me/1640s -to cmer+                 now<s eac RAI ttl
     11006 a,s -114e_ cr4,5e, nre 044d, pla\A nfic.3c46 it5s651/
       ti/le Ocium6.

     Reet9W-oill Sub/04                     D.
                                            j
                                                     03,4/20(
                                8ENDfitK1 CD ORAC7(0/1f
                                2670 MARIoN SPIWA4101D
                                5TA-TorucoRR,EatolALRcully
                                ELMORE1        02_5
                                           Case 2:21-cv-00023-WHA-SRW Document 23 Filed 03/05/21 Page 3 of 3

                                                                                                                                                                   PryT
                                                                                                                                                             llitile       ALPAID
                                                                                                                                                                      OAKG E


                                                                    FS:
PRESS FIRMLY TOSEAL                                                                                                PRE
                                                                   Fec-cmis     ~~.:POUCHt                                                                   ii
                                                                                                                                                              $      .
                                                                                                                                                               A14191c   .
                                                                                                                                                                      2101
                                                                                                                                    1006         36 0        R23055124593-05




                  UNITEDSTATES I PRIORITY®                                                                                                                                               vie
                 POSTAL SERVICED   MAIL
                                                                                                                                                                 UMTEDSTATES
  im Expected delivery date specified for domestic use.                                                          PRIORITY'                                 IGOW POSTALSERVICEe

   Es Most dornestic shipments include up to $50 of insurance (restrictions apply).*                               *MAIL*                                      VISIT,REAT,,,P,SLUSlair
  •USPS Tracking® included for domestic and rnany international destinations.
                                                                                                                  FROM:efizirtm jei.ORynitr
  ▪ Limited international insurance.**                                                                                 AiShvoict
  is When used internationally, a customs declaration form is required.                                                   SitrroqUcoRp, PAC.
                                                                                                                          2-90 PlilktoN 5PI/1101R
  *insurance does not cover certain items. For details regarding claims exclusions see the                                aNlog) fit.3602.7
  Domestic Mail Manual at http://pe.usps.com.
  ** See International Mail Manual at http://pe.usps.com for availability and limitations of coverage.



  LEGAL FLAT RATE ENVELOPE
                                                                                                                              TO:        oFpri,cRIE CIERK
  ONE RATE is ANY WEIGHT                                                                                                                 06_0151-ROC°URT
                                                                                                                                         MIDDLE DISTRa, irt.                                   11
                                                                              To schedule free Package Pickup,                           6((0 F,M,3-ol+uS,r~i3R WOICJZSW                       e.
  TRACKED ■ INSURED                                                                  scan the QR code.

                                                                                                                                         Öke C-1410 STREer
                                                                                                                                                                                                    g

                                                                                             El   El
                                                                                                                                    Magas kt-i3Uol-o-71
       1 1 1 IY11 1 1 1 1 1 1 1 1 1
         PS00001000060
                                         Legal Flat Ra1
                                         EP14L May 21
                                                             EXPECTED DELIVERY DAY: 03/05/21
                                                                     USPS TRACKING® #                            Label 228,dfareh 20l8         FOR DOMESTIC AND INTERNATIONAL USE
                                                                                                                                                                                               A



                                                                 1 1 1 1111111 1 1 1
                                         OD:15 x 9.5

                                                                                                                                                                                               a.


                                                                    9505 5116 6011 1063 6866 0
